               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 1 of 18




     DAVID J. MICLEAN (SBN 115098)
 1   dmiclean@micleangleason.com
 2   DANIELLE M. MIHALKANIN (SBN 271442)
     dmihalkanin@micleangleason.com
 3   MICLEAN GLEASON LLP
     411 Borel Avenue, Suite 310
 4   San Mateo, CA 94402
     Telephone: (650) 684-1181
 5
     Facsimile: (650) 684-1182
 6
     Attorneys for Plaintiff
 7   Giselle Turchet and Turchet
     Transport, Inc., dba Mayfield
 8   Transport
 9

10                                   UNITED STATES DISTRICT COURT

11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

12
     GISELLE TURCHET, an individual; and            Case No. 3:20-cv-01104-KAW
13   TURCHET TRANSPORT, INC., a California
14   corporation doing business as MAYFIELD
     TRANSPORT;                                     PLAINTIFFS’ EX PARTE APPLICATION
15                                                  FOR TEMPORARY RESTRAINING ORDER,
                                                    ORDER TO SHOW CAUSE RE
            Plaintiffs,                             PRELIMINARY INJUNCTION, AND NO
16                                                  INJUNCTION BOND
     v.
17

18   RICK MAYFIELD, an individual; KATIE
     MAYFIELD, an individual; and MAYFIELD
19   TRANSPORT, LLC,

20          Defendants.
21

22

23

24

25

26
27

28
30
     EX PARTE APPLICATION FOR TRO AND OSC
31
                 Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 2 of 18




 1   EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW

 2   CAUSE WHY PRELIMINARY INJUNCTION SHOULD NOT ISSUE AND NO INJUNCTION BOND:

 3           Plaintiffs Giselle Turchet (“Turchet”) and Turchet Transport, Inc., doing business as Mayfield

 4   Transport (“Mayfield Transport CA”) (collectively, “Plaintiffs”) will and do hereby request, pursuant to

 5   Fed. R. Civ. P. 65 and Civ. L.R.s 7-10 and 65-1, that this Court issue a temporary restraining order

 6   (“TRO”), an order to show cause why a preliminary injunction should not issue against Defendants Rick

 7   Mayfield (“Mayfield”), Katie Mayfield, and Mayfield Transport, LLC, an Oregon limited liability

 8   company (“Mayfield Transport Oregon”) (collectively, “Defendants”), and not to issue an injunction

 9   bond against Plaintiffs.

10           Plaintiffs will and hereby do seek an Order from the Court, pursuant to Fed. R. Civ. P. 65 and

11   Civ. L.R.s 7-10 and 65-1, on the grounds that Plaintiffs have demonstrated that they meet the

12   requirements for a TRO, including likelihood of success on the merits, likelihood of irreparable harm in

13   the absence of preliminary relief, the balance of equities, and the preliminary injunction is in the public

14   interest.

15           This motion is brought on the grounds that Defendants, who sold a horse hauling business to

16   Plaintiff Turchet representing to her that they were getting out of the horse hauling business and

17   agreeing to an enforceable non-compete and other provisions, are actively breaching the covenant not to

18   compete and are presently diverting customers to themselves while hauling horses under the Mayfield
19   Transport Oregon business in violation of numerous provisions of the January 30, 2017 Asset Purchase

20   and Sale Agreement with Turchet. The Asset Purchase and Sale Agreement granted Turchet exclusive

21   use of the “Mayfield Transport” tradename through the end of 2021 and contained an enforceable

22   noncompetition clause against Defendants for California and Oregon through the end of 2021. 1

23   Defendants’ willful and malicious conduct has caused Plaintiffs severe harm, which will continue to be

24   irreparable absent relief from this Court – as Defendants continue willfully and maliciously hauling

25

26   1
       Plaintiffs will also prevail on the Lanham Act claim for violation of 15 U.S.C. 1125(a) and the state
27   law unfair competition claim under Cal. Bus. Prof. Code 17200, et seq., because there is actual customer
     confusion in the market as Defendants are operating their competing business using the same name
28   “Mayfield Transport” that they transferred to Turchet under the Asset Purchase and Sale Agreement.
30
                                                           1
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 3 of 18




 1   horses in and around California and Oregon using the Mayfield Transport tradename to Plaintiffs’

 2   detriment. Plaintiffs have suffered immense financial hardship, including lost goodwill, lost revenue,

 3   and lost employees as a result of Defendants’ conduct, and a temporary restraining order is necessary to

 4   ensure that the Defendants do not continue to violate the Agreement to the detriment of Plaintiffs.

 5   Defendants have recently hauled horses to the Desert International Horse Park in Thermal, California for

 6   the Desert Circuit Equestrian Events that occur from mid-January to mid-March 2020, and Defendants’

 7   employee driver has logged more than 12,000 miles hauling horses since the beginning of the year. If

 8   Defendants are not immediately enjoined, Plaintiffs will lose out on even more prospective business of

 9   hauling horses throughout California and Oregon to the remaining horse shows in 2020, including at

10   least the Northern Winter Classic in February and March, the Blenheim Spring Classic in March, and the

11   Paso Park Spring Classic in April, among other shows and hauling opportunities throughout 2020. The

12   balance of equities is in Plaintiffs’ favor and the public interest is served by granting a temporary

13   restraining order, because such an order will only require Defendants to abide by the existing contract

14   between Turchet and Mayfield.

15          Plaintiffs respectfully request that the Court issue an immediate Temporary Restraining Order,

16   ordering Defendants and their officers, agents, servants, employees, and all those in active concert or

17   participation with them, to stop hauling horses in California and Oregon and stop using the “Mayfield

18   Transport” tradename. Plaintiffs also respectfully request that the Court issue an Order to Show Cause

19   setting a schedule for briefing and a hearing on a preliminary injunction and not require Plaintiffs to post

20   an injunction bond because there is no realistic likelihood of harm to Defendants.

21

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
30
                                                           2
      EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 4 of 18




 1          This motion is based upon this Notice of Motion and Motion, the attached Memorandum of

 2   Points and Authorities, the concurrently filed Declarations of Danielle M. Mihalkanin and Giselle M.

 3   Turchet, all pleadings and papers on file in this action, and upon such other matters as may be presented

 4   to the Court at or before any hearing on the Motion.

 5

 6   Dated: February 12, 2020                     Respectfully Submitted,
                                                  MICLEAN GLEASON LLP
 7

 8
                                                  By: ___/s/ David J. Miclean__________________
 9                                                       David J. Miclean
                                                         Danielle M. Mihalkanin
10                                                       Attorneys for Giselle Turchet and Turchet
                                                         Transport, Inc., dba Mayfield Transport
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
30
                                                            3
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 5 of 18




 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     INTRODUCTION

 3          Plaintiffs Giselle Turchet (“Turchet”) and Turchet Transport, Inc., doing business as Mayfield

 4   Transport (“Mayfield Transport CA”) (collectively, “Plaintiffs”), seek a temporary restraining order and

 5   preliminary injunction to enjoin Defendants Rick Mayfield (“Mayfield”), Katie Mayfield, and Mayfield

 6   Transport, LLC, an Oregon limited liability company (“Mayfield Transport Oregon”) (collectively

 7   “Defendants”), from hauling horses in California and Oregon and from hauling horses under the

 8   “Mayfield Transport” tradename, pursuant to the Asset Purchase and Sale Agreement (the “Agreement”)

 9   they signed. Despite the Mayfields’ sale of their former Mayfield Transport horse hauling company to

10   Turchet, including use of the tradename “Mayfield Transport” and an enforceable noncompete provision

11   precluding Defendants from horse hauling in California and Oregon for four (4) years, the Mayfields

12   have never stopped hauling horses in California and Oregon in compliance with the Agreement. Early

13   on after the parties entered the Agreement, the Mayfields simply did not transition the business’s assets

14   to Turchet as required under the agreement, and kept secret customers and customer contact information

15   that was supposed to be provided to Turchet, thereby preventing Turchet from operating Mayfield

16   Transport CA effectively and independently. Further, after being paid in full for the purchase of the

17   Mayfield Transport CA business, Defendants are in direct breach of the Agreement, openly operating

18   the competing Mayfield Transport Oregon business, hauling horses in California and Oregon, and

19   actively stealing back the customers that were provided to Turchet as an asset of the Mayfield Transport

20   CA business under the Agreement. Defendants’ conduct is in violation of numerous provisions of the

21   January 30, 2017 Asset Purchase and Sale Agreement. And Plaintiffs will suffer irreparable harm

22   absent relief from this court – as Defendants continue willfully and maliciously hauling horses in and

23   around California and Oregon to Plaintiffs’ detriment. Defendants have recently hauled horses to the

24   Desert International Horse Park in Thermal, California for the Desert Circuit Equestrian Events that

25   occur from mid-January to mid-March 2020, and Defendants’ employee driver has logged more than

26   12,000 miles hauling horses since the beginning of the year. If Defendants are not immediately

27   enjoined, Plaintiffs will lose out on even more prospective business of hauling horses throughout

28   California and Oregon to the remaining horse shows in 2020, including at least the Northern Winter
30
                                                          4
     EX PARTE APPLICATION FOR TRO AND OSC
31
                 Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 6 of 18




 1   Classic in February and March, the Blenheim Spring Classic in March, and the Paso Park Spring Classic

 2   in April, among other shows and other opportunities throughout 2020. Plaintiffs have suffered immense

 3   financial hardship as a result of Defendants’ conduct, and a temporary restraining order is necessary to

 4   ensure that Plaintiffs do not suffer additional harm due to Defendants’ wrongful conduct.

 5          Plaintiffs respectfully request that the Court issue an immediate Temporary Restraining Order,

 6   ordering Defendants and their officers, agents, servants, employees, and all those in active concert or

 7   participation with them, to stop hauling horses in California and Oregon, and to stop hauling horses

 8   under the name “Mayfield Transport.” Plaintiffs also respectfully request that the Court issue an Order

 9   to Show Cause setting a schedule for briefing and a hearing on a preliminary injunction and not require

10   Plaintiffs to post an injunction bond.

11   II.    FACTUAL BACKGROUND

12          A.      The Asset Purchase Agreement and Addendum

13          Turchet is a horse lover and has been around horses for many years. Declaration of Giselle

14   Turchet in Support of Plaintiffs’ Ex Parte Application for a Temporary Restraining Order (“Turchet

15   Decl.”), ¶ 3. Before purchasing Mayfield Transport from Defendants, Turchet was a longtime and

16   successful owner/operator of Page Mill Pastures with her ex-husband and hauled horses as it related to

17   her horse boarding business. Id. Turchet and Mayfield began working together in 2016, when Mayfield

18   requested that Turchet haul horses for him because Mayfield knew of Turchet’s high standard of care for

19   the horses she transports and of her impeccable safety record that went along with that care. Id. at ¶ X.

20          In the last part of 2016, the Mayfields began discussing with Turchet the possibility of her

21   purchasing the assets of the Mayfields’ then-company, Mayfield Transport, LLC, a California limited

22   liability corporation (and not the current Defendant). Id. at ¶¶ 4-5. Turchet was intrigued because

23   Mayfield was well known in the horse hauling industry, having taken over his father’s horse hauling

24   business many years ago, and because there are only a few horse haulers in California and Oregon that

25   operate semi-trucks and can haul large quantities of horses to and from horse shows in and around

26   California and Oregon. Id. at ¶¶ 4, 14. Mayfield assured Turchet that he was getting out of the horse

27   hauling business, retiring, and moving up to Oregon where he was going to focus on building horse

28   trailers. Id. at ¶ 5. The Mayfields ultimately persuaded Turchet to purchase the assets of the former
30
                                                          5
     EX PARTE APPLICATION FOR TRO AND OSC
31
                  Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 7 of 18




 1   Mayfield Transport, LLC based on what turned out to be misstated financials2, understated expenses3,

 2   and an inaccurate customer list in which some of the larger (and potentially more lucrative customers)

 3   were intentionally withheld by Mayfield.

 4           Relying on Mayfield’s representations and believing at the time that purchasing the assets of the

 5   Mayfields’ business and operating Mayfield Transport CA was a good business move for her, Turchet

 6   entered into an oral agreement with the Mayfields to buy their horse hauling business, which was later

 7   formalized by the Asset Purchase and Sale Agreement (“Agreement”) signed by the parties on January

 8   30, 2017. Turchet Decl., Ex. A. The Agreement was later modified by an Addendum in writing,

 9   whereby Turchet sold back some equipment to the Mayfields for a reduction of the total purchase price

10   of the original Agreement. Turchet Decl., Ex. B. It was reiterated in the Addendum that the

11   noncompetition clause of the Agreement remained in full force and effect. Id. And upon execution of

12   the transfer back of some of the vehicle assets pursuant to the Addendum, Turchet had fully paid for the

13   business assets of the former Mayfield’s horse transport business under the Agreement. Turchet Decl.,

14   ¶ 10.

15           B.      The Mayfields’ Breaches of the Agreement

16           Turchet paid a significant sum of money, about $535,000 total under the Agreement, for the

17   assets of Mayfield’s former company, including the noncompetition provisions, the goodwill, and

18   tradename. See Turchet Decl., Exs. A-B (Agreement and Addendum). And after selling the company to

19   Plaintiffs, Defendants are actively trying to take it back.

20           The Agreement had certain provisions that were extremely important to Turchet and her ability

21   to successfully operate Mayfield Transport CA. Such important clauses included, among others, a

22   noncompetition clause that restricted the Mayfields from engaging “expressly or impliedly” in the

23   hauling of horses in California and Oregon until December 31, 2021. Turchet Decl., Ex. A at 5. The

24

25   2
      Plaintiffs were able to break even in 2017 and make a small amount of money in 2018 and the first half
26   of 2019. Turchet Decl., ¶ 12.
     3
27     In the first year of operation of her newly purchased business, Turchet had to spend more than
     $100,000 on equipment repair and maintenance that had been deferred prior to the sale and not disclosed
28   to Turchet. Turchet Decl., ¶ 11.
30
                                                            6
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 8 of 18




 1   Agreement also included a use of company name clause that permitted Turchet to exclusively use the

 2   “Mayfield Transport” tradename through the end of 2021.4 Id. at 4-5.

 3                  1.      Noncompetition Clause
 4
            The “noncompetition clause” restricted Defendants from hauling horses in California and
 5
     Oregon until December 31, 2021. The noncompetition clause states as follows:
 6
            Seller [Rick and Katie Mayfield] will not, expressly or impliedly, for a period from the
 7          date of this Agreement to and including December 31, 2021, directly or indirectly,
            engage in or perform for, or permit its name to be used in connection with, or carry on, or
 8          own any part of, any business similar to the activities, operations, and business involving
 9          the assets sold under this Agreement, as conducted by Seller as of the date hereof, in
            California and Oregon. Seller represents that these States are those in which Seller is
10          conducting its business involving its sold assets.

11   Turchet Decl., Ex. A, at 5. Under the noncompetition clause, Plaintiffs have an exclusive right to
12   operate in California and Oregon to the exclusion of Defendants and Defendants are also
13   enjoined from using their name, the “Mayfield Transport” tradename.
14
                    2.      Use of Company Name Clause
15
            The use of company name clause permitted Plaintiffs’ exclusive use of the “Mayfield
16
     Transport” tradename through December 31, 2021. The noncompetition clause prohibits
17
     Defendants from using the name in any business related to horse hauling. The noncompetition
18
     clause states as follows:
19
            Seller will not…permit its name to be used in connection with, or carry on, or
20          own any part of, any business similar to the activities, operations, and business
            involving the assets sold under this Agreement…
21
     Truchet Decl., Ex. A, at 5. The use of company name clause states as follows:
22
            Seller agrees Purchaser is purchasing the right to use the name “Mayfield
23          Transport” until at least December 31, 2021. If after December 31, 2021, Seller
            wishes that Purchaser cease using that name, then Seller shall provide 60 days
24          written notice to Purchaser to cease using the name.
25

26   4
      Other important clauses included a “transition assistance” clause whereby the Mayfields were
27   obligated to help transition the ownership of clients/trainers, and a “cooperation” clause whereby the
     Mayfields were to cooperate with Turchet on the transfer of assets and not to disrupt Turchet’s business.
28   These clauses were also breached by Defendants but will not be discussed at length.
30
                                                         7
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 9 of 18




 1   Turchet Decl., Ex. A at 4-5. Under the noncompetition clause and the use of company name

 2   clause, Plaintiffs are entitled to exclusive use of the Mayfield Transport tradename.

 3                  3.     Defendants’ Numerous Violations of the Noncompetition and Use of
                           Company Name Clauses
 4

 5          Despite Mayfield’s representations that he was selling Turchet the horse hauling business and

 6   retiring up to Oregon, in violation of the Agreement, Defendants never ceased hauling horses in Oregon

 7   and California from when the Agreement was signed. Then, in early 2019, Defendants surreptitiously

 8   formed Mayfield Transport Oregon (an Oregon limited liability company) that has the same “Mayfield

 9   Transport” name that Defendants were prohibited from using under the noncompetition clause and the

10   use of company name clause. See Declaration of Danielle M. Mihalkanin in Support of Plaintiffs’ Ex

11   Parte Application for a Temporary Restraining Order (“Mihalkanin Decl.”), Ex. D (Articles of

12   Organization for Mayfield Transport Oregon).

13          Around August 2019, Plaintiffs hauled horses for customer Tex Sutton Equine Air Transport

14   (“Tex Sutton”) from Ontario Airport (in Ontario, California) to Farmington, California. Turchet Decl.,

15   Ex. E at 4 (Mayfield Transport CA Invoice); ¶ 15. Around the same time, Defendants also hauled

16   horses for Tex Sutton to Castro Valley, California and a layover in Los Altos, California. Id. at 2

17   (Mayfield Transport Oregon invoice); ¶ 15. Tex Sutton, having assumed that Mayfield Transport CA

18   and Mayfield Transport Oregon were one in the same, paid both Mayfield Transport CA’s invoice and

19   Mayfield Transport Oregon’s invoice to Defendants. Id. at 3 (check made out to Mayfield Transport

20   LLC for both Mayfield Transport CA and Mayfield Transport Oregon’s invoices); ¶ 15.5

21          Also around August 2019, Turchet saw Defendants’ trucks in California, and Mayfield admitted

22   to Turchet in text messages that he was hauling horses in California and Oregon in violation of the

23   Agreement for customers that he should have been sending to Plaintiffs under the Agreement.6 Turchet

24   5
       In addition to being direct evidence of Defendants’ breach of the noncompetition and use of name
25   clauses, this is also direct evidence of customer confusion under 15 U.S.C. 1125(a) and state law unfair
     competition under Cal. Bus. Prof. Code 17200, et seq.
26
     6
      The “Transition Assistance” clause obligated Defendants for 2.5 years to assist with the transition of
27   ownership to Plaintiffs. “This includes transitioning clients/trainers to book jobs directly with
     Purchaser while assisting with the organization of schedules and loads.” Turchet Decl., Ex. A at 5.
28   Defendants’ failure to transition customers to Plaintiffs is another direct breach of the Agreement.
30
                                                          8
     EX PARTE APPLICATION FOR TRO AND OSC
31
              Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 10 of 18




 1   Decl., Ex. F (TURCHET: “NICE TO SEE YOUR TRAILER AT [JET PETS]… THEN TO SEE YOU

 2   NOW ON 280 …”7 MAYFIELD: “WHY DO YOU ACT SURPRISED? YOU KNEW I WAS

 3   [HAULING FOR LAURA GERST] BECAUSE EVERYONE ELSE WAS BUSY.”); Turchet Decl., ¶¶

 4   16-17. In 2019 alone, Turchet personally saw Defendants’ trucks on Highway 280 in San Mateo

 5   County, Highway 5 in Oregon, at Windy Hills in Los Altos Hills, at Jet Pets, and at the following horse

 6   parks, including Woodside, Paso Robles, Thermal, and Sonoma. Id. at ¶ 16-18.

 7          Then, around December 2019, Turchet received text messages from client Barbara Phillips

 8   informing Turchet that Phillips had inadvertently sent Turchet a check for horse hauling that was done

 9   by Defendants. Turchet Decl., Ex. G (“THE CHECK WAS DELIVERED DEC. 5TH FOR $500. RICK

10   HAULED MY HORSE FROM ALAMO TO WOODSIDE.”).8 Defendants had hauled Ms. Phillips’

11   horse in California in violation of the Agreement.

12          Recently, Defendants’ employee Scott Baird has made numerous social media posts showing

13   Defendants’ Mayfield Transport Oregon trucks in various locations in California where he was hauling

14   horses in California and Oregon with Defendants’ trucks. Turchet Decl., Ex. H. (Scott Baird’s FB

15   posts); Turchet Decl., ¶ 20-21. Based on Mr. Baird’s posts, it is apparent that Defendants have recently

16   hauled numerous horses to the Desert International Horse Park in Thermal, California for the Desert

17   Circuit Equestrian Events that occur from mid-January to mid-March 2020. Turchet Decl., ¶ 21. Based

18   on Mr. Baird’s most recent post last week, it is apparent that Defendants have been hauling horses all up

19   and down California and Oregon within the past month, as the map showing United States destinations

20   visited by Mr. Baird in the last month have numerous California and Oregon locations identified and

21   show that Mr. Baird has logged over 12,000 miles (many of such miles in California and Oregon) since

22   the beginning of 2020 alone. Turchet Decl., Ex. I. Once the “Desert Circuit” horse show is completed,

23   Defendants will haul these and other horses out of the horse park in Thermal, California, when the

24

25   7
      Turchet’s facetious text was intended to confront Mayfield on the egregious violations of the
26   Agreement. Turchet Decl., ¶ 17.
     8
27    This is also direct evidence of customer confusion under 15 U.S.C. 1125(a) and state law unfair
     competition under Cal. Bus. Prof. Code 17200, et seq., in addition to being evidence of Defendants’
28   breach of the non-competition clause.
30
                                                          9
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 11 of 18




 1   events conclude in early March and will likely haul numerous horses throughout the circuit of horse

 2   shows throughout California in 2020. Turchet Decl. at ¶ 18.

 3           C.      Irreparable Harm to Plaintiffs

 4           As Defendants have proceeded to surreptitiously steal back the “business” that the Mayfields

 5   sold to Turchet, the damage to Plaintiffs has been severe, ongoing, and irreparable. Customers are

 6   repeatedly confused by Defendants’ operations and Turchet has to explain the situation to almost all of

 7   her present customers. Turchet Decl., Exs. E, G; ¶¶ 15, 23. As Defendants have diverted valuable

 8   customers away from Plaintiffs, Plaintiffs will imminently lose numerous business opportunities and

 9   customers by way of not being able to haul horses for former or prospective customers through the

10   circuit of horse shows in California and Oregon for 2020, including at least the Northern Winter Classic

11   in February and March, the Blenheim Spring Classic in March, and the Paso Park Spring Classic in

12   April, among other shows throughout 2020. See Turchet Decl., ¶ 18. Horse hauling, especially large-

13   scale horse hauling with tractor trucks and multiple horses, is a unique business in California and

14   Oregon, and Defendants are breaching the Agreement with impunity to threaten Plaintiffs’ business

15   operations.9 Plaintiffs have suffered and will continue to suffer loss of goodwill to Defendants, loss of

16   revenue, and loss of employees until Defendants are enjoined from hauling horses in California and

17   Oregon and enjoined from using the Mayfield Transport tradename.

18
19   III.    STATEMENT OF LAW

20           “The analysis for granting a temporary restraining order is ‘substantially identical’ to that for

21   granting a preliminary injunction.” McCarthy v. Servis One, Inc., Case No. 17-cv-00900-WHO, 2017

22   U.S. Dist. LEXIS 32622, at *9–10 (N.D. Cal. Mar. 7, 2017). Such an order may be issued “where the

23   moving party has established: (1) a likelihood of success on the merits; (2) a likelihood of irreparable

24   harm to plaintiff in the absence of preliminary relief; (3) the balance of equities tips in plaintiff's favor;

25   and (4) that an injunction is in the public interest.” Cleanfish, LLC v. Sims, No. 19-cv-03663-HSG,

26
     9
      The “noncompetition” clause states as follows: “If an action to enforce this covenant is initiate [sic],
27   damages will NOT be limited to the amount allocated in the purchase price. Damages will be all those
     provable, and allowed by law.” Plaintiffs have also brought a claim for specific performance, which is a
28   proper remedy here and also supports the temporary restraining order and injunction.
30
                                                            10
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 12 of 18




 1   2019 U.S. Dist. LEXIS 108946, at *6 (N.D. Cal. June 28, 2019) (citing Winter v. NRDC, Inc., 555 U.S.

 2   7, 20, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008)).

 3          Federal Rule of Civil Procedure 65(b)(1) states that the court may issue a temporary restraining

 4   order without notice only if: “(A) specific facts in an affidavit or a verified complaint clearly show that

 5   immediate and irreparable injury, loss, or damage will result to the movant before the adverse party can

 6   be heard in opposition; and (B) the movant’s attorney certifies in writing any efforts made to give notice

 7   and the reasons why it should not be required.” Also related to notice, the Court's Local Rule 65-1(b)

 8   states that, unless relieved by the Court for good cause shown, “on or before the day of an ex parte

 9   motion for a temporary restraining order, counsel applying for the temporary restraining order must

10   deliver notice of such motion to opposing counsel or party.”

11   IV.    ARGUMENT

12          Plaintiffs are entitled to a temporary restraining order and preliminary injunction because

13   Plaintiffs are likely to succeed on the merits of the claims against Defendants for breach of the

14   Agreement’s non-competition clause and “Mayfield Transport” tradename use provision, whereas here

15   the Defendants have continued to haul horses in California and Oregon (notwithstanding the contractual

16   obligation not to) and have improperly continued to use the Mayfield Transport name in their competing

17   horse hauling business. Actual customer confusion has already occurred, and Plaintiffs have suffered

18   reputational damage, and have lost goodwill, substantial revenue, clients, and employees due to

19   Defendants’ egregious breaches of the Agreement. The TRO and injunction should also issue because

20   Plaintiffs will continue to suffer irreparable harm absent court intervention, the balance of equities is in

21   Plaintiffs’ favor, and an injunction against Defendants is in the public’s interest.

22          A.      Plaintiffs Are Likely to Succeed on the Merits of the Claims Against Defendants

23          In order to succeed on its request for a preliminary injunction, movant must make a clear

24   showing that it is likely to succeed on the merits. Nanoexa Corp. v. Univ. of Chi., 2010 U.S. Dist.

25   LEXIS 95688, at *8 (N.D. Cal. Aug. 27, 2010). At an irreducible minimum, the moving party must

26   demonstrate a fair chance of success on the merits or questions serious enough to require litigation.

27   Guzman v. Shewry, 552 F.3d 941, 948 (9th Cir. 2009).

28
30
                                                           11
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 13 of 18




                    1.      Mayfield Is Hauling Horses and Using the Mayfield Transport Tradename in
 1                          Violation of the Agreement
 2          Turchet will succeed on the breach of contract claim because the Mayfields have openly and
 3   willfully breached the Agreement by hauling horses in California and Oregon and using the “Mayfield
 4   Transport” name to do so. Although Cal. Bus. Prof. Code §§ 16000 et seq. generally bars agreements
 5   that restrain competition, they are appropriate and enforceable in the context of the sale of a business
 6   where such a covenant restricts competition temporally and by geographic area. See Cal. Bus. Prof.
 7   Code § 16601 (sale of shares in business exception). The exception provides that “any person selling
 8   the goodwill of a business, or any owner of a business selling all of his or her ownership interest in a
 9   business, or substantially all of its operating assets together with the business’s goodwill, may agree
10   with the buyer to refrain from carrying on a similar business within a specified geographic area in which
11   the business so sold.” NewLife Scis., LLC v. Weinstock, 197 Cal. App. 4th 676, 688, 128 Cal. Rptr. 3d
12   538, 548 (2011). “Where a covenant not to compete is executed as an adjunct of a sale of a business
13   there is an inference that the business had a ‘goodwill’ and that it was transferred.” Id. “The reason for
14   this exception to the general rule against noncompetition covenants is to prevent the seller from
15   depriving the buyer of the full value of its acquisition, including the sold company's goodwill.” Alliant
16   Ins. Servs., Inc. v. Gaddy, 159 Cal. App. 4th 1292, 1301, 72 Cal. Rptr. 3d 259, 267 (2008) (cited by
17   Roadrunner Intermodal Servs., Ltd. Liab. Co. v. T.G.S. Transp., Inc., Case No. 1:17-cv-01207-DAD-
18   BAM, 2019 U.S. Dist. LEXIS 53278, at *25 (E.D. Cal. Mar. 28, 2019)).
19          The noncompetition clause of the Agreement is valid because it is compliant with Cal. Bus. Prof.
20   Code § 16601 and does not contravene California law. The noncompetition clause of the Agreement
21   states unequivocally that:
22          Seller [Rick and Katie Mayfield] will not, expressly or impliedly, for a period from the
            date of this Agreement to and including December 31, 2021, directly or indirectly,
23          engage in or perform for, or permit its name to be used in connection with, or carry on,
24          or own any part of, any business similar to the activities, operations, and business
            involving the assets sold under this Agreement, as conducted by Seller as of the date
25          hereof, in California and Oregon. Seller represents that these States are those in which
            Seller is conducting its business involving its sold assets.
26
     [Emphases added.] Turchet Decl., Ex. A at 5. The Addendum to the Agreement reaffirmed the
27
     noncompetition clause. Id., Ex. B. The Agreement also included the sale of the goodwill in Defendants’
28
30
                                                          12
     EX PARTE APPLICATION FOR TRO AND OSC
31
              Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 14 of 18




 1   company. Id., Ex. A at 2 (The tradename and goodwill comprised $315,000 of the original purchase

 2   price of the company.). The noncompetition clause is valid because it is both limited in time and

 3   geographic area, as required by statute. Therefore, any horse hauling in California and Oregon

 4   performed by Defendants prior to January 1, 2022 as well as Defendants’ use of the Mayfield name for

 5   such horse hauling is in violation of this noncompete clause.

 6          The evidence that Defendants are hauling horses in violation of the noncompetition clause in

 7   California and Oregon in violation of the Agreement is overwhelming, and Defendants must be

 8   immediately enjoined from further violation of the Agreement. In January 2019, Mayfield

 9   surreptitiously registered “Mayfield Transport, LLC” in Oregon and began operating under Mayfield

10   Transport Oregon. Mihalkanin Decl., Ex. D. Defendants have been operating Mayfield Transport

11   Oregon and invoicing customers directly since then as was exemplified by Defendants’ invoice to

12   customer Tex Sutton in August 2019. See Turchet Decl., Ex. E (Tex Sutton invoice).10 In August 2019,

13   Mayfield admitted to Turchet in text messages that he was hauling horses in California and Oregon in

14   violation of the Agreement. Turchet Decl., Ex. F (“WHY DO YOU ACT SURPRISED? YOU KNEW

15   I WAS [HAULING FOR LAURA GERST] BECAUSE EVERYONE ELSE WAS BUSY.”). In

16   December, Turchet was contacted by a customer who mistakenly sent a payment to Mayfield Transport

17   CA when Defendants had hauled the customer’s horse. See Turchet Decl., Ex. G (“THE CHECK WAS

18   DELIVERED DEC. 5TH FOR $500. RICK HAULED MY HORSE FROM ALAMO TO

19   WOODSIDE.”) And recently, Defendants’ employee, Scott Baird, has made numerous social media

20   posts showing Defendants’ Mayfield Transport Oregon trucks in various California locations in which

21   he is hauling horses in California with Defendants’ trucks, specifically to the Desert International Horse

22   Park in Thermal, California. See Turchet Decl., Ex. H. (Scott Baird’s Facebook posts); Turchet Decl., ¶

23   16, 21. Turchet herself personally saw Defendants’ Mayfield Transport Oregon trucks on Highway 280

24   in San Mateo County, Highway 5, in Oregon, at Windy Hills in Los Altos hills, at Jet Pets, and at the

25

26   10
        Plaintiffs will also prevail on the Lanham Act and state law unfair competition claims because this is
27   direct evidence of customer confusion. “[T]he touchstone of a Section 1125(a) unfair competition claim
     is whether the defendant’s actions are likely to cause confusion.” Matrix Essentials, Inc. v. Rmporium
28   Drug Mart, Inc., 988 F.2d 587, 592 (5th Cir. 1993).
30
                                                         13
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 15 of 18




 1   following horse parks, including Woodside, Paso Robles, Thermal, and Sonoma. Id. at ¶ 16-18.; and see

 2   Id. at Ex. C (“NICE TO SEE YOUR TRAILER AT [JET PETS]… THEN TO SEE YOU NOW ON

 3   280….”) And Mr. Baird’s most recent post last week shows that Defendants have been hauling horses

 4   all up and down California and Oregon within the past month, as the map showing United States

 5   destinations visited by Mr. Baird in the last month has numerous California and Oregon locations

 6   identified and shows that Mr. Baird has logged over 12,000 miles (many of which are in Oregon and

 7   California) since the beginning of 2020 alone. Id. at Ex. I.

 8          Based on the evidence of Defendants’ open and willful misconduct in violation of the

 9   Agreement, Turchet is likely to prevail on the breach of contract claim for violation of the non-compete

10   and, as such, a temporary restraining order should immediately be granted.

11          B.      Plaintiffs Have and Will Continue to Suffer Irreparable Harm if Defendants Are

12                  Not Enjoined

13          Plaintiffs have suffered irreparable harm, including loss of goodwill, revenue, and employees

14   and will continue to suffer such harm as a result of Defendants’ egregious misconduct. “Evidence of

15   threatened loss of prospective customers or goodwill certainly supports a finding of the possibility of

16   irreparable harm.” Henry Schein Inc. v. Cook, 191 F. Supp. 3d 1072, 1077 (N.D. Cal. 2016) (quoting

17   Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001)). To support

18   injunctive relief, harm must not only be irreparable, it must be imminent; establishing a threat of

19   irreparable harm in the indefinite future is not enough. Rather, a plaintiff must demonstrate immediate

20   threatened injury as a prerequisite to preliminary injunctive relief. Amylin Pharm., Inc. v. Eli Lilly &

21   Co., 456 F. App’x 676, 679 (9th Cir. 2011).

22          Defendants unequivocally agreed to abstain from competing with Plaintiffs in Oregon and

23   California for a time under the noncompetition clause and to abstain from using the Mayfield Transport

24   tradename in both the noncompetition clause and use of company name clause. Yet, Defendants have

25   both continued to haul horses in violation of the noncompetition clause and done so using the same

26   tradename that they sold to Plaintiffs to use exclusively. Defendants’ breaches were at first

27   surreptitious, but now Defendants are openly and willfully violating the Agreement to Plaintiffs’

28   detriment. Defendants’ misconduct has caused Plaintiffs to lose goodwill, revenue, and employees,
30
                                                          14
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 16 of 18




 1   which will continue until Defendants are enjoined from breaching the Agreement. Turchet Decl., ¶ 23.

 2   Specifically, and imminently, Plaintiffs will lose numerous prospective business opportunities by way of

 3   not being able to haul horses through the circuit of horse shows discussed above in California and

 4   Oregon for 2020. See id., ¶ 18. Transporting horses to and from these types of horse shows requires

 5   large and professional operations like only Plaintiffs can provide. Id. at ¶ 14. Defendants have hauled

 6   numerous horses down to Thermal, California for the Desert Circuit Equestrian events taking place right

 7   now. Id. at 18. Once that show concludes, Defendants will haul the horses out of that horse park to

 8   other destinations in California, including at least the Northern Winter Classic in February and March,

 9   the Blenheim Spring Classic in March, and the Paso Park Spring Classic in April, among other shows

10   throughout 2020 to the detriment of Plaintiffs, unless enjoined from doing so. Id. Plaintiffs have lost

11   valuable employees and risk losing additional employees if Defendants are not enjoined from violating

12   the Agreement. Id. at 23.

13          C.      The Balance of Equities Is in Plaintiffs’ Favor

14           The balance of equities weighs in favor of Plaintiffs. In assessing whether Plaintiffs have met

15   this burden, the district court has a duty to balance the interests of all parties and weigh the damage to

16   each. Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138 (9th Cir. 2009). Whereas Plaintiffs have suffered

17   immense, measurable, and irreparable harm, as discussed above, little harm will be suffered by

18   Defendants, because the TRO would only require Defendants to abide by the Agreement that the

19   Mayfields entered with Turchet.

20          D.      An Injunction Is in the Public’s Interest

21          The final factor, the public interest factor, weighs in favor of a temporary restraining order. The

22   public interest inquiry primarily addresses the impact on nonparties rather than on the parties. It

23   embodies the U.S. Supreme Court’s direction that, in exercising their sound discretion, courts of equity

24   should pay particular regard for the public consequences in employing the extraordinary remedy of

25   injunction. CTIA - Wireless Ass’n v. City of Berkeley, 854 F.3d 1105, 1124 (9th Cir. 2017). “[T]the

26   public has an interest in requiring parties to honor their contractual obligations.” Seed Servs., Inc. v.

27   Winsor Grain, Inc., 868 F. Supp. 2d 998, 1005 (E.D. Cal., Apr. 11, 2012).

28
30
                                                           15
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 17 of 18




 1          The public interest is being served when the Defendants are asked only to abide by obligations

 2   within the Agreement that Mayfield voluntarily entered with Turchet. The Defendants have

 3   intentionally and willfully violated the Agreement by hauling horses in California and Oregon using the

 4   Mayfield Transport name. Such blatant violations are unjust. And as such, the public has an interest in

 5   requiring Defendants to abide by the terms of the Agreement.

 6          E.      Plaintiffs Should Not Be Required to File an Injunction Bond

 7          No injunction bond should be required here, because if this Court grants a temporary restraining

 8   order, Defendants will simply be enjoined from conduct that they were not allowed to do under the

 9   Agreement. “Federal Rule of Civil Procedure 65(c) invests the district court with discretion as to the

10   amount of security required, if any.” Comet Techs. USA Inc. v. Beuerman, Case No. 18-CV-01441-

11   LHK, 2018 U.S. Dist. LEXIS 224356, *16 (N.D. Cal., Mar. 15, 2018). The district court may dispense

12   with the filing of a bond under certain circumstances, for example, when it concludes that “there is no

13   realistic likelihood of harm to the defendant from enjoining his or her conduct.” 2die4kourt v. Hillair

14   Capital Mgmt., LLC, Case No. SACV 16-0134 JVS(DFMX) 2016 U.S. Dist. LEXIS 118211, *33-34

15   (C.D. Cal., Aug. 23, 2016). There is no likelihood of harm where a “TRO would simply enjoin

16   Defendant from doing something Defendant never had a right to do in the first place.” Comet Techs.,

17   2018 U.S. Dist. LEXIS at *16.

18          As discussed above, the Agreement has a noncompetition clause that was reaffirmed by the

19   Addendum to the Agreement. Defendants’ actions in hauling horses are in direct violation of that clause

20   and are the specific conduct that Plaintiffs seek to enjoin with the temporary restraining order.

21   Therefore, there is no likelihood of harm, and Plaintiffs should not be required to post a bond, because

22   Defendants cannot be harmed by simply being enjoined from hauling horses in California and Oregon

23   and using the “Mayfield Transport” tradename, which is what Mayfield already agreed to and what

24   Turchet paid for in the Agreement.

25   V.     CONCLUSION

26          Each of the elements for granting a temporary restraining order is sharply in Plaintiffs’ favor,

27   including the strong likelihood that Plaintiffs will succeed on the merits of the breach of contract claim

28   because of myriad evidence of Defendants’ breaches of the Agreement, the irreparable harm that
30
                                                          16
     EX PARTE APPLICATION FOR TRO AND OSC
31
               Case 3:20-cv-01104-VC Document 4 Filed 02/12/20 Page 18 of 18




 1   Plaintiffs have and will suffer if Defendants are not enjoined from hauling horses in California and

 2   Oregon and using the Mayfield Transport tradename, the balance of equities in Plaintiffs’ favor, and the

 3   public’s interest in ensuring that parties abide by private contracts. Based on these reasons, Plaintiffs

 4   respectfully request that this Court immediately grant a temporary restraining order enjoining

 5   Defendants from hauling horses in California and Oregon and using the Mayfield Transport tradename,

 6   issue an Order to Show Cause setting a schedule for briefing and a hearing on a preliminary injunction,

 7   and not require Plaintiffs to post an injunction bond.

 8

 9   Dated: February 12, 2020                      Respectfully Submitted,
                                                   MICLEAN GLEASON LLP
10

11
                                                   By: ___/s/ David J. Miclean__________________
12                                                        David J. Miclean
                                                          Danielle M. Mihalkanin
13                                                        Attorneys for Giselle Turchet and Turchet
                                                          Transport, Inc., dba Mayfield Transport
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
30
                                                          17
     EX PARTE APPLICATION FOR TRO AND OSC
31
